Per Curiam.
Defendant has appealed from a conviction of second-degree assault. His appointed counsel has filed what has come to be commonly known as an Anders brief. Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967). Having complied with the Anders’ requirements, he has moved to withdraw and the state of Washington has moved to dismiss the appeal as frivolous.
*805Examination of the briefs and record leads us to conclude that the appeal is indeed frivolous.
Both motions granted; appeal dismissed.